899 So. 2d 1281 (2005)
Gilbert FREDERICK, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-275.
District Court of Appeal of Florida, Fifth District.
April 29, 2005.
Gilbert Frederick, Bristol, Pro Se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Lamya A. Henry, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Gilbert Frederick appeals the denial of his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Based on the State's proper confession of error, we reverse the order denying Frederick's motion. As the State correctly observes, while the trial court's denial of Frederick's claim may be proper, the trial court did not attach portions of the record establishing that Frederick is not entitled to relief. Consequently, we remand this case to the trial court for attachment of portions of the record that conclusively refute Frederick's claim. See Collins v. State, 805 So. 2d 73 (Fla. 4th DCA 2002); Abney v. State, 661 So. 2d 139 (Fla. 5th DCA 1995).
REVERSED and REMANDED.
SAWAYA, C.J., ORFINGER and TORPY, JJ., concur.